Citation Nr: 0724825	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-40 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post total left 
hip replacement.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In July 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
status post left hip replacement due to degenerative 
osteoarthritis is medically related to his service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his status 
post left hip replacement due to degenerative osteoarthritis 
was incurred in his active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for a hip disability is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that  the record reflects that the AOJ has provided 
notice with respect to the initial disability rating and 
effective date elements of the claim, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran seeks service connection for status post total 
left hip replacement due to degenerative osteoarthritis, 
which he contends is the result of his paratrooper duties in 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

A current diagnosis of status post left hip replacement due 
to degenerative osteoarthritis, with mild pain, is confirmed 
by VA examination report dated in May 2006.  The veteran's 
service records also confirm that he was a paratrooper and 
sustained injuries due to jumps in 1953.  The question that 
remains is whether the veteran's current hip disability is 
related to those duties or injuries.

Two competent medical opinions are of record which differ on 
the question of the etiology of the veteran's hip disorder.  
At the May 2006 VA examination, the reviewing physician 
recounted the veteran's history of parachuting duties in 
service.  He examined the veteran's back, neck, and hip.  He 
then opined that while the back and neck disabilities were 
likely related to the veteran's service, his hip disability 
was not, either directly, or as secondary to the back and 
neck disabilities.  

In April 2007, the veteran testified credibly before the 
undersigned that when being trained to land while 
parachuting, he was taught to consistently fall to his left 
side, which he did.  He remembered feeling pain in his left 
side as well, though admitted that he did not seek treatment 
every time he felt pain because he was young, and just dealt 
with it.  

The veteran repeated this history to his treating orthopedic 
surgeon, who submitted an opinion in May 2007 after 
additional examination of the veteran.  He recounted the 
veteran's credible history of being trained to land on his 
left side.  He opined that it was certainly within a 
reasonable degree of medical probability that the veteran's 
arthritis which led to his total hip replacement was due to 
this military training.  He reasoned that on pre-surgery x-
rays, both hips appeared similar anatomically, but the left 
had degenerated, while the right had not.  This he found to 
be consistent with the veteran's history of falling to the 
left in service as a paratrooper.  

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
examiners, who correctly based their opinions on facts 
established by the veteran's military and medical records, as 
sufficient to place the evidence in equipoise as to whether 
there is a nexus, or link, between the veteran's currently 
diagnosed hip disorder and his active duty military service.  
Under the circumstances, giving the benefit of the doubt to 
the veteran, the Board concludes that the veteran's status 
post total left hip replacement, due to degenerative 
osteoarthritis, was incurred in service.  


ORDER

Service connection for status post left hip replacement due 
to degenerative osteoarthritis is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


